 
 
I 
111th CONGRESS
2d Session
H. R. 4895 
IN THE HOUSE OF REPRESENTATIVES 
 
March 20, 2010 
Mr. Connolly of Virginia introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To amend section 1004 of title 39, United States Code, to include that it is a policy of the Postal Service to ensure reasonable and sustainable workloads and schedules for supervisory and management employees and to clarify provisions relating to consultation and changes or terminations in certain proposals. 
 
 
1.Short titleThis Act may be cited as the Honesty in Postal Manager Contracts Act.  
2.Postal Service supervisory and other managerial organizationsSection 1004 of title 39, United States Code, is amended— 
(1)in subsection (a), by inserting to ensure reasonable and sustainable workloads and schedules for supervisory and management employees; after other managerial personnel;; 
(2)in subsection (b), in the second sentence, by inserting as provided under subsection (d) and any changes in, or termination of, pay policies and schedules and fringe benefit programs for members of the supervisors’ organization as provided under subsection (e) before the period; and 
(3)in subsection (e)(1), by inserting , or termination of, after any changes in. 
 
